204 Pa. Superior Ct. 212 (1964)
Gaffney et al.
v.
Collins, Appellant.
Superior Court of Pennsylvania.
Argued September 15, 1964.
September 30, 1964.
*213 Before ERVIN, WRIGHT, WOODSIDE, WATKINS, MONTGOMERY, and FLOOD, JJ. (RHODES, P.J., absent).
Martin J. Cunningham, for appellant.
Stephen E. Levin, with him Alvin M. Chanin, for appellee.
OPINION PER CURIAM, September 30, 1964:
The Order of the Court of Common Pleas No. 7 of Philadelphia County is affirmed on the opinion of Judge ETHAN ALLEN DOTY for the court below, reported at 34 Pa. D. & C. 2d 142.